Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on August 25, 2020, wherein claims 1-20 are currently pending.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston et al., (US 2017/0316319) in view of Schwan (US 2018/0137161).
As per claim 1, Livingston discloses a method performed by a data analysis apparatus (Abstract [data analysis recommender system]; ¶¶ 0003-0004) comprising:
generating a plurality of module combination processes using a plurality of data analysis modules requested by a user (¶¶ 0015-0017 [data analysis…operations to be performed…infer analytical operations when user explore…data sets…recommend operation(s)], 0019-0022 [recommendations…operations, sequences of operations, analytical methods], 0025 [recommender system includes data gatherer, data analyzer, results generator, and user feedback analyzer…functionality of each of data gatherer, data analyzer, results generator, and user feedback analyzer can be combined], 0031-0035, 0036 [UI…user…request operations]); 
calculating a score for each of the data analysis modules based on an execution result of the plurality of module combination processes (¶¶ 0031-0033 [ranking of operations…assign values…update values (calculations to determine values)…operation…statistical significance], 0036 [operations…list….sorted according to…values], 0042-0044, 0051-0052); and 
generating a recommendation module candidate group including a combination of data analysis modules selected based on the score (¶¶ 0019-0022 [recommender systems…recommendations…operations, sequences of operations, analytical methods], 0025, 0029-0031-0040 [discusses sub-modules of the main module “data analyzer” – here the recommender is putting together modules and sub-modules so as to provide a recommended analysis operations, sequences of operations, analytical methods, etc., (0019-0022)], 0043-0045).
Livingston does not explicitly modules state modules defined by a user.
Analogous art Schwan discloses modules defined by a user (¶¶ 0006 [user input is received selecting at least one data source from a library of data sources for inclusion in a data analysis schema. The selected data source, such an identifier of the data source, is stored in the data analysis schema. User input is received selecting at least one check method from a library of check methods to be included in the data analysis schema], 0030-0033, 0036-0037).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Livingston modules defined by a user as taught by analogous art Schwan in order to allow user specificity for a holistic, flexible, and efficient/accurate data analysis through the recommendation system since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Schwan (user definitions for data analysis are old and well-known) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 11, claim 11 discloses substantially similar limitations as claim 1 above; and therefore claim 11 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Livingston discloses the method performed by a data analysis apparatus of claim 1, wherein each of the plurality of data analysis modules includes a minimum unit analysis algorithm used in connection with classification, clustering and an embedding vector (see citations above in claim 1 and also see ¶¶ 0055-0056 [recommender system…descriptive statistics…min (minimum)…analysis of variance…principal components analysis (PCA), correlation, moving average, function approximation, sampling, outlier tests, Fourier analysis, time-series analysis, and other operations used for statistical analysis]).
As per claim 3, Livingston discloses the method performed by a data analysis apparatus of claim 1, wherein generating the plurality of module combination processes comprises, setting the module combination processes using all the analyzable combinations of each of the data analysis modules (¶¶ 0015-0017 [data analysis…operations to be performed…infer analytical operations when user explore…data sets…recommend operation(s)], 0019-0022 [recommendations…operations, sequences of operations, analytical methods], 0025 [recommender system includes data gatherer, data analyzer, results generator, and user feedback analyzer…functionality of each of data gatherer, data analyzer, results generator, and user feedback analyzer can be combined], 0021-0022 [sequences of operations…sequences of analysis], 0029, 0031-0034, 0035+ [list of operations (grouped/combined for data analysis)], 0039-0040, 0056-0058).
As per claim 4, Livingston discloses the method performed by a data analysis apparatus of claim 1, wherein generating the plurality of module combination processes comprises, generating a module parameter array including parameter information for each of data analysis modules included in the respective module combination processes (¶¶ 0015-0017 [data analysis…operations to be performed…infer analytical operations when user explore…data sets…recommend operation(s)], 0019-0022 [recommendations…operations, sequences of operations, analytical methods], 0025 [recommender system includes data gatherer, data analyzer, results generator, and user feedback analyzer…functionality of each of data gatherer, data analyzer, results generator, and user feedback analyzer can be combined], 0021-0022 [sequences of operations…sequences of analysis], 0029, 0031-0034 [list of operations], 0035-0036+ [list of operations (grouped/combined for data analysis)], 0039-0040, 0056-0058).  
As per claim 6, Livingston discloses the method performed by a data analysis apparatus of claim 4, wherein calculating a score for each of the data analysis modules comprises, acquiring information on accuracy and elapsed time for each of the module combination processes by executing the plurality of module combination processes based on the module parameter array; calculating contribution of each of the data analysis modules using the information on accuracy and elapsed time; and estimating a score for each of the data analysis modules based on the contribution (¶¶ 0015-0017 [data analysis…operations to be performed…infer analytical operations when user explore…data sets…recommend operation(s)], 0015 [filtering…precise analytical operations (accuracy)], 0019-0022 [recommendations…operations, sequences of operations, analytical methods], 0025 [recommender system includes data gatherer, data analyzer, results generator, and user feedback analyzer…functionality of each of data gatherer, data analyzer, results generator, and user feedback analyzer can be combined], 0021-0022 [sequences of operations…sequences of analysis], 0029 [determine charts, graphs, analytical operations, etc. should be performed on gathered data 105 so that output data can be presented to a data analyst in a useful way], 0031 [refining], 0031-0034 [list of operations], 0035-0036+ [list of operations (grouped/combined for data analysis)], 0039-0040, 0056-0058 [time-series analysis], 0059 [data gatherer…histograms (showing past contribution)]; 0031-0033 [ranking of operations…assign values…update values (calculations to determine values)…operation…statistical significance], 0036 [operations…list….sorted according to…values], 0042-0044, 0051-0052, 0060-0062 [summaries…mean error and response time…Gaussian (analysis is indexed by time)…F-tests (can determine accuracy over time)… output graphs generated based on output data showing a result of an F-test… group is shown as one bar in a bar graph, with error bars for one unit of standard error]).  
As per claim 7, Livingston discloses the method performed by a data analysis apparatus of claim 6, wherein calculating a score for each of the data analysis modules further comprises, Page 5 of 23Appl No.: 16/885,747 Docket No: Q33220KS07 updating parameter information of each of the data analysis modules included in the module parameter array based on a difference value between accuracy of each of the module combination processes (see citations above, for example claims 1 and 6, and also see ¶¶ 0032-0034 [updating and modifying values], 0037-0039, 0044-0045 [data used to modify values for operations (data analysis operations)]).  
As per claim 9, Livingston discloses the method performed by a data analysis apparatus of claim 6, wherein generating the recommendation module candidate group comprises, selecting a predetermined number of data analysis modules having a high score among the plurality of data analysis modules based on the calculated score (¶¶ 0031-0034 [ranking of operations…assign values…update values (calculations to determine values)…operation…statistical significance…ranked according to usefulness], 0033 [prioritization of…operations], 0015-0017 [data analysis…operations to be performed…infer analytical operations when user explore…data sets…recommend operation(s)], 0019-0022 [recommendations…operations, sequences of operations, analytical methods], 0025 [recommender system includes data gatherer, data analyzer, results generator, and user feedback analyzer…functionality of each of data gatherer, data analyzer, results generator, and user feedback analyzer can be combined], 0021-0022 [sequences of operations…sequences of analysis], 0029, 0031-0034, 0035+ [list of operations (grouped/combined for data analysis)], 0039-0040, 0051-0052 [operations ranked…raise…value…of operation…ranked higher], 0056-0058).  
As per claim 10, Livingston discloses the method performed by a data analysis apparatus of claim 6, wherein generating the recommendation module candidate group comprises, setting a threshold value based on accuracy for each of the module combination processes; and adjusting the number of the recommendation module candidate group based on the threshold value (see citations above for claims 1, 6-9, and also see ¶¶ 0052 [operation…value above a predetermined threshold…operation…become initial operation (adjust ranking of operations)]; see also 0015 [filtering…precise analytical operations (accuracy)], 0019-0022 [recommendations…operations, sequences of operations, analytical methods], 0025 [recommender system includes data gatherer, data analyzer, results generator, and user feedback analyzer…functionality of each of data gatherer, data analyzer, results generator, and user feedback analyzer can be combined], 0021-0022 [sequences of operations…sequences of analysis], 0029 [determine charts, graphs, analytical operations, etc. should be performed on gathered data 105 so that output data can be presented to a data analyst in a useful way], 0031 [refining], 0031-0034 [list of operations], 0035-0036+ [list of operations (grouped/combined for data analysis)], 0039-0040, 0056-0058 [time-series analysis], 0059 [data gatherer…histograms (showing past contribution)]; 0031-0033 [ranking of operations…assign values…update values (calculations to determine values)…operation…statistical significance], 0036 [operations…list….sorted according to…values], 0042-0044, 0051-0052, 0060-0062 [summaries…mean error and response time…Gaussian (analysis is indexed by time)…F-tests (can determine accuracy over time)… output graphs generated based on output data showing a result of an F-test… group is shown as one bar in a bar graph, with error bars for one unit of standard error]).


As per claims 12-17 and 19-20, claims 12-17 and 19-20 disclose substantially similar limitations as claims 2-7 and 9-10 above; and therefore claims 12-17 and 19-20 are rejected under the same rationale and reasoning as presented above for claims 2-7 and 9-10.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston et al., (US 2017/0316319) in view of Schwan (US 2018/0137161), further in view of Vigoda et al., (US 2018/0129978)
As per claim 8, Livingston discloses the method performed by a data analysis apparatus of claim 6, wherein calculating a score for each of the data analysis modules comprises, updating parameter information of a data analysis module included in each of the module combination processes (¶¶ 0015-0017 [data analysis…operations to be performed…infer analytical operations when user explore…data sets…recommend operation(s)], 0019-0022 [recommendations…operations, sequences of operations, analytical methods], 0025 [recommender system includes data gatherer, data analyzer, results generator, and user feedback analyzer…functionality of each of data gatherer, data analyzer, results generator, and user feedback analyzer can be combined], 0021-0022 [sequences of operations…sequences of analysis], 0029, 0031-0034 [list of operations], 0035-0036+ [list of operations (grouped/combined for data analysis)], 0039-0040, 0056-0058; 0031-0033 [ranking of operations…assign values…update values (calculations to determine values)…operation…statistical significance], 0036 [operations…list….sorted according to…values], 0042-0044, 0051-0052). However, neither Livingston nor Schwan explicitly state using a back propagation method.  
Analogous art Vigoda discloses data analysis and using back propagation (¶¶ 0162 [back-propagation]). 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Livingston in view of Schwan back propagation as taught by analogous art Vigoda in order to use methodologies for an efficient/accurate data analysis since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Vigoda (back-propagation is a well-known techniques in machine learning application in data analysis) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 18, claim 18 discloses substantially similar limitations as claim 8 above; and therefore claim 18 is rejected under the same rationale and reasoning as presented above for claim 8.



Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent prior art is as follows:
Noda (US 2018/0268293): Relates to an analysis-data analyzing device and method for analyzing data obtained with various kinds of analyzing apparatuses, such as a mass spectrometer, gas chromatograph (GC), liquid chromatograph (LC), spectrophotometer, fluorescent X-ray analyzer, or nuclear magnetic resonator (NMR). More specifically, it relates to an analysis-data analyzing device and method utilizing the supervised learning, which is one type of machine-learning technique. Although it may be common to use the term “machine learning” exclusive of multivariate analysis, there is practically no defined border between machine learning and multivariate analysis. Multivariate analysis is often discussed as a part of the machine learning. Accordingly, the term “machine learning” in the present description should be interpreted as inclusive of multivariate analysis.
Takeda et al., (US 2018/0129738): Discusses a data analysis system according to the present invention includes: a classification information acquisition unit that acquires classification information indicative of classification of a web page; a collection unit that collects a data group relating to web pages on a network; a data classification unit that classifies each of a plurality of pieces of classification data, which is included in the data group, by associating the classification information with each of the plurality of pieces of classification data; a data evaluation unit that evaluates a relation between unclassified data, which is included in the data group and is different from the classification data, and the classification information according to a classification result by the data classification unit; and a presentation unit that presents recommendation information to a user on the basis of the evaluation by the data evaluation unit.
Morimoto et al., (US 2016/0292197): Relates to data analysis for evaluating a plurality of pieces of object data; and the evaluation corresponds to the relation between each piece of object data and a specified case. An index that enables ranking of the plurality of pieces of object data is generated by the evaluation and the index changes based on an input entered by a user. A pattern is extracted that characterizes the reference data from the reference data according to the classification information assigned by the input. The index is determined by evaluating the relation between the object data and the specified case based on the extracted pattern and set to the object data. The plurality of pieces of object data are ranked according to the index and reported the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683